





CITATION: United States of America v. Norman, 2011 ONCA
      327



DATE: 20110427



DOCKET: C52754 & C53025



COURT OF APPEAL FOR ONTARIO



Rosenberg, Rouleau and Karakatsanis JJ.A.



BETWEEN



The Attorney General of Canada on behalf of the United
          States of America and the Minister of Justice for Canada



Respondents



and



David P. J. Norman a.k.a. Jim Norman



Applicant (appellant)



David Norman, in person



Vincenzo Rondinelli, for the appellant

Nancy Dennison, for the respondents



Heard and endorsed: April 12, 2011



APPEAL BOOK ENDORSEMENT



[1]

There was evidence upon which the extradition judge could commit the
    appellant for extradition. While the appellant claims to have a defence to the
    charges, that is a matter for trial in the United States. Accordingly, the
    appeal is dismissed. As to the judicial review, the Minister has provided
    reasons that address the appellants claims and we see no reviewable error in
    the Ministers reasons. The appellant says that he is now in a position to
    provide further evidence that will show that he should not be surrendered. We
    have no jurisdiction to direct the Minister to receive those submissions. That
    is a matter within his discretion under s. 43(2) of the
Extradition Act
.

[2]

Accordingly, the application for judicial review is dismissed.


